In an action to set aside certain conveyances of real property, the defendants Diane Khoudary and Frank Canterino appeal from an order of the Supreme Court, Richmond County (Sangiorgio, J.), dated April 3, 1987, which denied their motion for summary judgment.
Ordered that the order is affirmed, without costs or disbursements.
The allegations set forth by the plaintiffs president are sufficient to raise triable issues of fact so as to warrant the denial of the appellants’ motion for summary judgment. Thompson, J. P., Bracken, Brown, Weinstein and Spatt, JJ., concur.